Citation Nr: 0303341	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-01 142	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 
1981.  The veteran died in September 1988; the appellant is 
his surviving spouse.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1987 rating action 
of the Waco, Texas RO.  The appellant was sent notice of this 
decision in September 1997.  A notice of disagreement was 
received in January 1998 and the RO issued a statement of the 
case in September 1998.  A substantive appeal was received 
from the appellant in November 1998.  This case was before 
the Board in January 2001 when it was remanded for additional 
development.

The case was most recently certified to the Board by the RO 
in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran died in September 1988.  The death 
certificate lists the cause of death as adult respiratory 
distress syndrome; pneumonia, presumed viral, was noted to be 
a morbid condition leading to the primary cause.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and there was no 
claim for service connection pending before VA.

4.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
neither pneumonia nor adult respiratory distress syndrome is 
among the disabilities recognized by VA as etiologically 
related to herbicide (Agent Orange) exposure in Vietnam.

5.  There is no competent medical evidence that the veteran 
developed either pneumonia or adult respiratory distress 
syndrome as a result of in-service injury or disease, to 
include any presumed Agent Orange exposure, or any smoking, 
therein. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.311, 3.312 (2002). 

2  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

Through the August 1997 rating decision, the September 1998 
statement of the case, the September 2002 supplemental 
statement of the case and the January 2001 Board remand, the 
appellant and her representative have been notified of the 
law and regulations governing entitlement to the benefits she 
seeks, the evidence which would substantiate her claims, and 
the evidence that has been considered in connection with her 
appeal.  In fact, the Board's January 2001 remand 
specifically informed the appellant that there was no medical 
evidence then of record establishing a causal connection 
between the condition resulting in the veteran's death and 
any injury or disease during military service.  Thus, the 
Board finds that the appellant and her representative have 
received sufficient notice of the information and evidence 
needed to support her claim, and provided ample opportunity 
to submit information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The January 2001 remand noted that the appellant had recently 
testified that she had a copy of an autopsy report that had 
not been previously submitted.  In an April 2001 letter to 
the appellant, the RO requested that she submit a copy of the 
autopsy report.  She was further informed that if she was 
unable to submit the report, VA would attempt to obtain that 
record, although it was her responsibility to provide 
information necessary to obtain the record.  In the same 
letter, the RO apprised that, although she could submit 
further evidence in support of her claim, VA would assume 
primary responsibility for obtaining all treatment records 
pertaining to the veteran's terminal hospital stay.  In a 
February 2002 letter to the appellant, the RO provided 
details regarding the VCAA, noting what evidence was needed 
to establish entitlement to service connection for the cause 
of the veteran's death and indicating which records VA would 
obtain in adjudicating the claim.  With regard to pertinent 
evidence, the RO pointed out that VA would request medical 
records or opinions from any other sources identified by the 
appellant.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The RO obtained records 
pertaining to the veteran's terminal hospitalization and 
obtained a medical opinion.  The appellant was afforded a 
personal hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

The death certificate indicates that the immediate cause of 
the veteran's death in September 1988 was Adult Respiratory 
Distress Syndrome.  Pneumonia, presumed viral, was noted to 
be a morbid condition leading to primary cause.  A discharge 
summary detailing the terminal hospitalization included the 
same diagnoses.  The autopsy report yielded those same 
clinical diagnoses and pathological diagnoses of Advanced 
Adult Respiratory Distress Syndrome "(Cause of Death)"; 
mild chronic viral myocarditis; evidence of multiple organ 
failure; and atherosclerotic coronary vascular disease.  The 
final summary of the autopsy report noted that the veteran 
had died of advanced adult respiratory distress syndrome 
(diffuse alveolar damage) complicated by multiple organ 
failure.  It was considered likely that the inciting agent 
was viral in origin.  

At the time of the veteran's death, service connection was 
not in effect for any conditions and there was no claim for 
service connection was pending before VA.     

According to the veteran's service personnel records, he had 
active service in the Republic of Vietnam during the Vietnam 
era.  A careful review of the service medical records reveals 
no findings or complaints with regard to Adult Respiratory 
Distress Syndrome or pneumonia.  The report of September 1981 
retirement examination noted normal clinical evaluations of 
the lunges and chest; there were no pertinent defects or 
diagnoses noted.  In the Medical History portion of that 
examination, it was noted that the veteran smoked one pack of 
cigarettes per day.  A November 1986 periodic examination 
noted that the veteran continued to smoke.  

The Death Summary noted that the veteran had been 
hospitalized and was transferred to another hospital for 
further evaluation of a bilateral pneumonia.  It was noted 
that the veteran had been "in his usual state of health" 
until August 1988 when he initially presented with symptoms 
of a flu-like illness manifested by dyspnea, diarrhea and 
generalized aches and pains.  Although the appellant later 
disagreed, the summary noted no admitting history of tobacco 
use.  The veteran was admitted for further evaluation and 
therapy, at which time it was discovered that he had diffuse 
alveolar damage.  The veteran suffered progressive and 
irreversible lung injury and multiple organ dysfunction.  His 
condition deteriorated until his death in September 1988.  
Final diagnoses noted on the death summary were pneumonic 
process, etiology undetermined and adult respiratory distress 
syndrome, secondary to the pneumonia.   

The Board remanded the appeal in January 2001 in order to 
obtain complete medical records (detailed above) and a 
medical opinion addressing the central question on appeal.  

In an August 2002 opinion provided for VA, the Chief, 
Pathology and Laboratory Medicine of a leading medical 
school, addressed specific questions posed by the Board 
remand.  The physician noted that adult respiratory distress 
syndrome is a diffuse form of lung injury that can be caused 
by many factors.  The description of the veteran's lungs in 
the autopsy report was considered diagnostic for adult 
respiratory distress syndrome and, in this physician's 
opinion, was "clearly" the cause of the veteran's death.  
The physician noted that adult respiratory distress syndrome 
can be caused by a number of states.  In the present case, 
the veteran initially presented with fever and shortness of 
breath, had chest x-ray findings consistent with pneumonia 
and also complained of diarrhea; all findings considered 
suggestive of a viral illness.  The physician noted that 
based on the test findings the course of the veteran's 
treatment, he died of adult respiratory distress syndrome, 
which was likely triggered by a viral pneumonia.  The 
physician further opined that there was no relationship 
between a remote event such as exposure to Agent Orange and 
the onset of adult respiratory distress syndrome.  As for a 
possible relationship between the adult respiratory distress 
syndrome and the veteran's history of smoking, the physician 
noted that while smoke inhalation can cause adult respiratory 
distress syndrome, this is only in the setting of massive 
smoke inhalation as would occur in a fire, not from cigarette 
smoking.  In fact, the physician noted that there was no 
description of excessive black pigmentation the lungs in the 
autopsy report as would be expected in a chronic smoker.  As 
for whether a "service connected" nicotine addiction could 
have contributed to the veteran's death, the diabetes 
mellitus noted that cigarette smoking has never been 
implicated in the pathogenesis of adult respiratory distress 
syndrome.  The physician summarized his opinion as follows:  
the veteran developed an acute infection, most likely viral, 
with subsequent adult respiratory distress syndrome , which 
was the cause of death.  


II.  Analysis

A.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the appellant does not contend, and the record 
does not reflect, that either pneumonia or adult respiratory 
distress syndrome was manifest in service.  Rather, she and 
her representative asserted that veteran's death was directly 
related to service, primarily, either as a result of Agent 
Orange exposure or cigarette smoking therein.  During the 
December 2000 hearing, she testified that the veteran 
developed a body rash when he returned from Vietnam; that he 
started smoking during service and that he was diagnosed with 
prostatitis one year before his death and diagnosed with 
spina bifida in approximately 1968.

Pertinent to the appellant's assertion that the veteran's 
death is related to Agent Orange exposure during service, the 
Board points out that legislation enacted subsequent to the 
January 2001 Board remand provides, in part, a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era.  Accordingly, for the purposes of 
this claim, the Board will presume that the veteran was 
exposed to Agent Orange during his service in Vietnam.  See 
Veterans Education and Benefits Expansion Act of 2001 Public 
Law 107-103, 115 Stat. 976 (2001). 

If a veteran was exposed to an herbicide agent during active 
duty in the Armed Forces, the following diseases shall be 
service-connected, even if there is no record of such 
diseases during service: Chloracne, or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); or soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  That regulation 
recently was amended to add "Type 2 diabetes (also known as 
Type II diabetes mellitus or adult- onset diabetes)" to the 
list of disabilities for which service connection will be 
presumed based upon exposure to Agent Orange during service 
in Vietnam.  See 66 Fed. Reg. 23166-23169 (May 8, 2001).  The 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303

Clearly, neither pneumonia nor adult respiratory distress 
syndrome is among the conditions that may be presumptively 
service connected, based on Agent Orange exposure, under the 
applicable provisions.  See 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a) and 3.309(e).  Moreover, as noted above, there is 
no competent medical evidence of a nexus, or relationship, 
between adult respiratory distress syndrome diagnosed after 
service and the veteran's active military service, to include 
presumed Agent Orange exposure therein.  In fact, the only 
competent evidence addressing the question of whether such a 
relationship exists is the August 2002 medical expert's 
opinion.  As indicated above, however, that opinion ruled out 
such a relationship, and the appellant has neither presented 
nor alluded to the existence of any evidence supporting the 
claimed relationship between in-service Agent Orange.  

Regarding the appellant's assertion that the veteran's death 
is related to smoking, which she contends started during 
service, the Board notes that service connection for 
disability or death due to smoking may be established, for 
claims filed before June 9, 1998 (as in this case), on the 
basis of medical evidence demonstrating that the veteran 
acquired a dependence on nicotine during service and the 
nicotine dependence which arose during service may be 
considered the proximate cause of disability (or, as in this 
case, death) occurring after service.  See VAOPGCPREC 19-97, 
62 Fed. Reg. 37954 (1997).   See also Internal Revenue 
Service Restructuring and Reform Act, 112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103) (expressly 
prohibiting the granting of service connection for a death on 
the basis that it resulted from an injury attributable to the 
use of tobacco products by a veteran during his service in 
the military for claims filed after June 9, 1998.)  

Under the above-cited legal authority, the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
the determination of whether a veteran is dependent upon 
nicotine is a medical issue.  See Davis v. West, 13 Vet. App. 
178, 184 (1999).  If it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, it must be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of the nicotine dependence in service.  

Despite the appellant's assertions that the, the veteran 
first began smoking while in service, and service medical 
records show smoking in service, the Board points out that 
there is absolutely no competent medical evidence that the 
veteran developed a nicotine dependence in service, a clear 
prerequisite to the grant of service connection based on in-
service tobacco use.  However, even if nicotine dependence in 
service were established, the claim would still fail given 
the lack of medical evidence of nexus the adult respiratory 
distress syndrome that resulted in the veteran's death and 
smoking.  Notwithstanding the appellant's contentions that 
the veteran's death was related to smoking, the Board 
emphasizes that the only medical opinion to specifically 
address the question of whether such a relationship, in fact, 
existed, is the August 2002 VA medical opinion, which is not 
any way supportive of the appellant's assertions.  That 
physician reviewed the complete records and noted that 
cigarette smoking has never been implicated in the 
pathogenesis of adult respiratory distress syndrome.  The 
physician further commented that the autopsy report did not 
include any description of excessive black pigmentation of 
the lungs that would be expected in a chronic smoker.  Simply 
stated, the probative evidence of record indicates the adult 
respiratory distress syndrome resulting in the veteran's 
death was unrelated to his history of smoking.  

Finally, the Board points out appellant has neither presented 
nor alluded to the existence of any medical evidence that 
otherwise suggests a nexus between any incident of service 
and the veteran's death.  Simply stated, there simply is no 
competent medical evidence that the veteran developed either 
pneumonia or adult respiratory distress syndrome as a result 
of in-service injury or disease, to include any presumed 
Agent Orange exposure, or any smoking, therein.  As such, the 
claim for service connection for the cause of the veteran's 
death must be denied.

In reaching this conclusion, the Board has considered the 
appellant's assertions.  However, as a layperson without the 
appropriate medical training or expertise, the appellant is 
not competent to render a probative opinion on a medical 
matter, such as the cause of the veteran's death, or the 
etiology of a disability resulting in the cause of death.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board also has considered the benefit-of-the-doubt-
doctrine.  However, as the probative medical evidence neither 
supports nor is in relative equipoise on the question of 
whether an in-service injury or disease resulted in the 
veteran's death-the pivotal question in this case-that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.	Chapter 35 Benefits

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, service connection 
had not been established for any disability suffered by the 
veteran, the veteran did not have a total disability that was 
permanent in nature resulting from a service-connected 
disability at the time of his death..  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied. 




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

